          2:19-cr-20024-SLD-EIL # 14       Page 1 of 3                                            E-FILED
                                                                      Sunday, 02 June, 2019 05:51:51 AM
                                                                           Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                  URBANA DIVISION

 UNITED STATES OF AMERICA,

          Plaintiff,
                                                           No. 19-20024-SLD-EIL
                 v.

 DENNIS WEST,

          Defendant.

                         UNOPPOSED MOTION TO CONTINUE
                           PRETRIAL AND TRIAL HEARING

         Defendant DENNIS WEST, through his attorney Johanes Maliza of the Federal

Public Defender’s Office for the Central District of Illinois, pursuant to 18 U.S.C. §

3161(h)(7), respectfully moves this Court for the entry of an Order continuing his pretrial

hearing and trial. The hearing is currently scheduled for June 5, 2019 in Urbana, Illinois.

The trial is currently scheduled for July 8, 2019 in Urbana, Illinois. Mr. West requests a

continuance of 60 days. In support thereof, he states as follows.

         1.     This case is scheduled for a pretrial hearing on June 5, 2019. The trial is set

for July 8, 2019. Both are to take place in Urbana, Illinois.

         2.     Defendant is currently detained in the Macon County Jail.

         3.     Mr. West needs more time to review the facts of his case and legal options.

         4.     Defense counsel has been in touch with the United States Attorney’s Office

regarding this case, and needs more time to investigate, negotiate, and or prepare for

trial.



                                               1
         2:19-cr-20024-SLD-EIL # 14        Page 2 of 3



        5.      The United States, through AUSA Elly Pierson, has no objection to a 60-day

continuance of this case.

        6.      The ends of justice will be best served by continuing this hearing to a future

date.

        7.      Defense counsel has personally consulted with Defendant about continuing

the pretrial hearing and trial, for the reasons stated herein. Defendant agrees with

counsel’s decision to file this motion, and consents to a continuance. Defendant further

waives his right to be physically present at any hearing on this motion to continue, and

to the Court setting a new date for a trial. Filed herewith is Defendant’s signed consent

to a continuance.

        WHEREFORE Defendant respectfully requests the entry of an Order continuing

the pretrial hearing by 60 days.



                                       Respectfully submitted,

 June 2, 2019                          DENNIS WEST, Defendant,

                                       THOMAS PATTON, Federal Public Defender

                                       By: s/ Johanes Maliza
                                       Johanes C. Maliza (6323056)
                                       Assistant Federal Public Defender
                                       600 E. Adams St., Third Floor
                                       Springfield, IL 62701
                                       Telephone: 217-492-5070
                                       Facsimile:    217-492-5077
                                       E-mail:       johanes_maliza@fd.org




                                               2
        2:19-cr-20024-SLD-EIL # 14       Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on June 2, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system. Notice of this filing will be sent by

operation of the Court’s electronic filing system to all parties indicated on the electronic

filing receipt. Parties may access this filing through the Court’s system.

                                          s/ Johanes C. Maliza




                                             3
